330 S.W.3d 496 (2010)
Shirley F. WILLIAMS, Appellant,
v.
CAPE GIRADEAU # 1 INC., dba Heartland Care Rehab and the Division of Employment Security, Respondents.
No. ED 93387.
Missouri Court of Appeals, Eastern District, Division Five.
March 9, 2010.
Shirley F. Williams, Cape Girardeau, MO, pro se.
Larry R. Ruhmann, Jefferson City, MO, for Respondent.
Before KENNETH M. ROMINES, C.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Shirley Williams appeals the Labor and Industrial Relations Commission's dismissal of her appeal without a hearing. We affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).